Case 3:17-cv-01224-RDM-DB Document 16 Filed 09/18/20 Page 1 of 16

IN THE UNITED STATES DISTRICT COURT
FOR THE MIDDLE DISTRICT OF PENNSYLVANIA

WILLIAM F. GROULX, > Civil No. 3:17-cv-1224
Petitioner . (Judge Mariani)
Vv.
MARK GARMAN,
Respondent
MEMORANDUM

I. Background

Petitioner William F. Groulx (“Groulx’) files the instant petition for writ of habeas
corpus pursuant to 28 U.S.C. § 2254, seeking relief from the Judgment of Sentence entered
on June 12, 2013, in Court of Common Pleas of Wyoming County criminal case CP-66-CR-
0000195-2012, following a guilty plea to possession of child pornography under 18
Pa.C.S.A. § 6312(d)(1). (Doc. 1).

For the reasons set forth below, the petition for writ of habeas corpus, which is
governed by the Antiterrorism and Effective Death Penalty Act of 1996, Pub.L.No. 104-132,
110 Stat. 1214, April 24, 1996 (“AEDPA’), will be denied.

ll. State Court Factual and Procedural Background

The following relevant facts and procedural history set forth below are extracted from

the Superior Court of Pennsylvania’s January 26, 2016 decision affirming the denial of

Groulx’s petition filed pursuant to the Post Conviction Relief Act (PCRA), 42 Pa.C.S.A. §§
Case 3:17-cv-01224-RDM-DB Document 16 Filed 09/18/20 Page 2 of 16

9541-9546:

The certified record reveals that Groulx was arrested in Lackawanna County
for indecent assault and related charges. He was represented by Michael
Cowley, Esquire. While those charges were pending, Groulx was arrested in
Wyoming County, where he was ultimately charged with 194 counts of
possession of child pornography, a second-degree felony. See 18 Pa.C.S. §
6312(d)(1). Groulx hired Attorney Cowley to defend him in Wyoming County,
as well. Attorney Cowley negotiated a plea agreement with the
Commonwealth that allowed Groulx to plead guilty to a single count of
possession of child pornography. However, because of a prior relevant
conviction, Groulx was subject to a 25-year mandatory minimum sentence.’
He was also required to undergo evaluation to determine if he was a sexually
violent predator (SVP).

On March 1, 2013, Groulx pled guilty in open court to a single count of
possession of child pornography. On June 12, 2013, after receipt of a
presentence investigative report and having been found to be an SVP, Groulx
was sentenced to 300 to 600 months’ (25 to 50 years) incarceration. No post-
sentence motion or direct appeal was filed. On May 29, 2014, Groulx filed,
pro se, this timely PCRA petition. Counsel was appointed and an amended
PCRA petition was filed claiming Groulx was induced into pleading guilty after
trial counse! informed him “he would not have a chance of being acquitted
because trying to convince a bunch of little ol’ ladies of [his] innocence in a
small town would be hard to do.” See Amended PCRA petition at J 29.2

(Doc. 14-3 at 1, Commonwealth v. Groulx, 310 MDA 2016 at 1-10 (Pa. Super. Jan. 9, 2017)
(unpublished memorandum)). On January 25, 2017, the Superior Court, finding that
Groulx was not improperly induced into foregoing his constitutional right to a trial, affirmed

the judgment of sentence. /d.

 

1 See 42 Pa.C.S. § 9718.2(a)(1).

2 Groulx also claimed trial counsel was ineffective for failing to file a post-sentence motion challenging
the imposition of the mandatory minimum sentence pursuant to Alleyne v. United States, 113 S.Ct. 2151
(2013). The Alleyne decision was announced five days prior to the expiration of time for Groulx to file a
post-sentence motion. However, as Alleyne does not apply to mandatory minimum sentences imposed
because of prior convictions, this claim has been abandoned.
Case 3:17-cv-01224-RDM-DB Document 16 Filed 09/18/20 Page 3 of 16

Thereafter, on July 12, 2017, Groulx filed the instant timely petition for writ of habeas
corpus pursuant to 28 U.S.C. § 2254. In his petition, Groulx raises the following two claims
for relief, (1) Ineffective Assistance of Counsel and (2) Illegal Sentence. (Doc. 1).
ltl. Legal Standards of Review

A habeas corpus petition pursuant to 28 U.S.C. § 2254 is the proper mechanism for
a prisoner to challenge the “fact or duration” of his confinement. Preiser v. Rodriguez, 411
U.S. 475, 498-99 (1973). 28 U.S.C. § 2254, provides, in pertinent part:

(a) The Supreme Court, a Justice thereof, a circuit judge, or a district court

shall entertain an application for a writ of habeas corpus in behalf of a person

in custody pursuant to the judgment of a State court only on the ground that

he is in custody in violation of the Constitution or laws or treaties of the United
States

(d) An application for a writ of habeas corpus on behalf of a person in custody
pursuant to the judgment of a State court shall not be granted with respect to
any claim that was adjudicated on the merits in State court proceedings
unless the adjudication of the claim—

(1) resulted in a decision that was contrary to, or involved an
unreasonable application of, clearly established Federal law, as
determined by the Supreme Court of the United States; or
(2) resulted in a decision that was based on an unreasonable
determination of the facts in light of the evidence presented in the
State court proceeding.

28 U.S.C. § 2254. Section 2254 sets limits on the power of a federal court to grant an

application for a writ of habeas corpus on behalf of a state prisoner. Cullen v. Pinholster,

963 U.S. 170, 181 (2011); Glenn v. Wynder, 743 F.3d 402, 406 (3d Cir. 2014). A federal
Case 3:17-cv-01224-RDM-DB Document 16 Filed 09/18/20 Page 4 of 16

court may consider a habeas petition filed by a state prisoner only “on the ground that he is
in custody in violation of the Constitution or laws or treaties of the United States.” 28
U.S.C. § 2254(a). This limitation places a high threshold on the courts. Typically, habeas
relief will only be granted to state prisoners in those instances where the conduct of state
proceedings resulted in “a fundamental defect which inherently results in a complete
miscarriage of justice [or] an omission inconsistent with the rudimentary demands of fair
procedure.” Reed v. Farley, 512 U.S. 339, 348 (1994) (citations omitted).

Groulx’s case is governed by the Antiterrorism and Effective Death Penalty Act of
1996, Pub.L.No. 104-132, 110 Stat. 1214, April 24, 1996 (“AEDPA’).
IV. Discussion

Under the AEDPA, federal courts reviewing a state prisoner’s application for a writ of
habeas corpus may not grant relief “with respect to any claim that was adjudicated on the
merits in State court proceedings” unless the claim (1) “resulted in a decision that was
contrary to, or involved an unreasonable application of, clearly established Federal law, as
determined by the Supreme Court of the United States” or (2) “resulted in a decision that
was based on an unreasonable determination of the facts in light of the evidence presented
in the State court proceeding.” 28 U.S.C. § 2254(d).

“[B]ecause the purpose of AEDPA is to ensure that federal habeas relief functions as
a guard against extreme malfunctions in the state criminal justice systems, and not as a

means of error correction,” Greene v. Fisher, 565 U.S. 34, 38 (2011) (internal quotations
Case 3:17-cv-01224-RDM-DB Document 16 Filed 09/18/20 Page 5 of 16

and citations omitted), “[tJhis is a difficult to meet and highly deferential standard . . . which
demands that state-court decisions be given the benefit of the doubt.” Cullen, 563 U.S. at
181 (internal quotation marks and citation omitted). The burden is on Groulx to prove
entitlement to the writ. /d.

Under 28 U.S.C. § 2254(d)(1), a decision is “contrary to” federal law if “the state
court applies a rule that contradicts the governing law set forth in [Supreme Court] cases” or
“if the state court confronts a set of facts that are materially indistinguishable from a decision
of [the Supreme] Court and nevertheless arrives at a result different from [Supreme Court]
precedent.” Williams v. Taylor, 529 U.S. 362, 405-06 (2000). The test for § 2254(d)(1)’s
“unreasonable application of’ clause is as follows: “[a]n ‘unreasonable application’ occurs
when a state court ‘identifies the correct governing legal principle from [the Supreme]
Court’s decisions but unreasonably applies that principle to the facts’ of petitioner's case.”
Rompilla v. Beard, 545 U.S. 374, 380 (2005) (quoting Wiggins v. Smith, 539 U.S. 510, 519,
520 (2003)). “It is not enough that a federal habeas court, in its independent review of the
legal question, is left with a firm conviction that the state court was erroneous.” Lockyer v.
Andrade, 538 U.S. 63, 75 (2003) (internal quotations omitted). “Under § 2254(d)(1)’s
‘unreasonable application’ clause ... a federal habeas court may not issue the writ simply
because that court concludes in its independent judgment that the relevant state-court
decision applied clearly established federal law erroneously or incorrectly.” /d. at 75-76

(quoting Williams, 529 U.S. at 411). Rather, “[t]he state court’s application of clearly
Case 3:17-cv-01224-RDM-DB Document 16 Filed 09/18/20 Page 6 of 16

established law must be objectively unreasonable” before a federal court may grant the writ.
Andrade, 538 U.S. at 75.

The test for § 2254(d)(2)’s “unreasonable determination of facts” clause is whether
the petitioner has demonstrated by “clear and convincing evidence,” § 2254(e)(1), that the
state court's determination of the facts was unreasonable in light of the record. See Rice v.
Collins, 546 U.S. 333, 338-339 (2006) (“State-court factual findings, moreover, are
presumed correct; the petitioner has the burden of rebutting the presumption by ‘clear and
convincing evidence.’ ”) (quoting § 2254(e)(1)) (citing Miller-El v. Dretke, 545 U.S. 231, 240,
(2005)). Importantly, the evidence against which a federal court measures the
reasonableness of the state court’s factual findings is the record evidence at the time of the
state court's adjudication. Cullen, 563 U.S at 185.

Finally, Section 2254(e) provides that “[i]n a proceeding instituted by an application
for a writ of habeas corpus by a person in custody pursuant to the judgment of a State court,
a determination of a factual issue shall be presumed to be correct. The applicant shall
have the burden of rebutting the presumption of correctness by clear and convincing
evidence.” 28 U.S.C. § 2254(e}(1).

Petitioner's initial claim that trial counsel was ineffective for unlawfully inducing
Petitioner to plead guilty, stating that “if they were to proceed to trial ‘he would not have a

chance of being acquitted because trying to convince a bunch of old ladies of [his]
Case 3:17-cv-01224-RDM-DB Document 16 Filed 09/18/20 Page 7 of 16

innocence in a small town would be hard to do,” has been fully adjudicated on the merits
during the state court proceedings.

In Strickland v. Washington, 466 U.S. 668 (1984), the Supreme Court explained that
there are two components to demonstrating a violation of the right to effective assistance of
counsel. First, the petitioner must show that counsel's performance was deficient. This
requires showing that “counsel’s representation fell below an objective standard of
reasonableness.” See id. at 688: see also Williams v. Taylor, 529 U.S. 362, 390-91 (2000).
Second, under Strickland, the petitioner must show that he was prejudiced by the deficient
performance. “This requires showing that counsel's errors were so serious as to deprive
the defendant of a fair trial, a trial whose result is reliable.” Strickland, 466 U.S. at 687.

To establish prejudice, the defendant “must show that there is a reasonable probability that,
but for counsel’s unprofessional errors, the result of the proceeding would have been
different. A reasonable probability is a probability sufficient to undermine confidence in the
outcome.” See id. at 694. The Strickland test is conjunctive and a habeas petitioner must
establish both the deficiency in the performance prong and the prejudice prong. See
Strickland, 466 U.S. at 687; Dooley v. Petsock, 816 F.2d 885, 889 (3d Cir. 1987). Asa
result, if a petitioner fails on either prong, he loses. See Holladay v. Haley, 209 F.3d 1243,
1248 (11th Cir. 2000) (“Because both parts of the test must be satisfied in order to show a
violation of the Sixth Amendment, the court need not address the performance prong if the

defendant cannot meet the prejudice prong, or vice versa.”) (citation omitted); Foster v.
Case 3:17-cv-01224-RDM-DB Document 16 Filed 09/18/20 Page 8 of 16

Ward, 182 F.3d 1177, 1184 (10th Cir. 1999) ("This court may address the performance and
prejudice components in any order, but need not address both if Mr. Foster fails to make a
Sufficient showing of one.”).

The two-pronged test established in Strickland “qualifies as ‘clearly established
Federal law’ ” for purposes of the AEDPA. See Rainey v. Varner, 603 F.3d 189, 197 (3d Cir.
2010) (quoting Williams v. Taylor, 529 U.S. 362, 391 (2000)). Therefore, under §
2254(d)(1), the relevant inquiry in assessing ineffectiveness claims that have been
adjudicated on the merits is whether the state court’s decision involved an unreasonable
application of Strickland or are based on an unreasonable determination of the facts. See
Jacobs v. Horn, 395 F.3d 92, 107 n.9 (3d Cir. 2005). Moreover, Pennsylvania’s three-
pronged test for ineffective assistance claims, see Commonwealth v Pierce, 515 Pa. 153, 527
A.2d 973, 975-77 (Pa. 1987), is not contrary to Strickland, see Jacobs, 395 F.3d at 107 n.9.

The Pennsylvania Superior Court affirmed the PCRA Court’s rejection of this claim,
finding the following:
Our review reveals no basis upon which to disturb the PCRA court's ruling.

At the June 1, 2015 PCRA hearing, Groulx testified on direct examination as
follows:

Q: OK, and there came a point in time where you made a decision to
plead guilty. How did that come about?

A: | originally wanted to - you know, | asked them about bringing it to
trial and Mr. Cowley told me that, you know, it’s going to be very
hard to convince quote, unquote a bunch of little old ladies in a
Case 3:17-cv-01224-RDM-DB Document 16 Filed 09/18/20 Page 9 of 16

small town of your innocence so that kind of swayed me to think
differently of me going to take it to trial.

Q: OK, at that time, though, did you want to go to trial or did you want
to plead guilty?

A: No, | originally kind of wanted to go to trial.

Q: OK, why did you want to go to trial?

A: Because of my innocence.

Q: OK, and did you believe that you had defenses to the charges?

A: Yes.

Q: And had you not been advised by Attorney Cowley that, quote,
little old ladies, unquote, would not be convinced that you had not
committed this offense, would you have pled guilty?

A: No.

Q: OK, was that the ultimate statement that caused you to plead
guilty?

A: Yeah, | believe it was.

Q: Well, it’s not believe. It's yes or —

A: It put doubt in my mind and made me second guess myself.
N.T. PCRA Hearing, 6/1/015, at 8-9.

However, at the guilty plea hearing, in open court, when questioned by the
court, Groulx testified differently:

Q: You're represented by Attorney Michael Cowley. Are you
satisfied with this representation to this point?

A: Yes.
Case 3:17-cv-01224-RDM-DB Document 16 Filed 09/18/20 Page 10 of 16

Guilty Plea, 3/1/2013, at 13.
At the guilty plea hearing, Groulx also testified:

Q: OK, very good. [Referring to his understanding of a possible
lifetime registration under Megan’s Law.] Sir, by pleading guilty
in this matter, you are admitting in substance to the elements of
this offense. Do you still wish to enter your guilty plea today?

A: Yes, your honor.

Q: And you understand that this is a twenty-five year mandatory
minimum sentence?

A: Yes, | do.
Q: Alright, are you entering this plea under any threats or promises?
A: No, your honor.
Q: Are you acting on your own free will?
A: Yes.
Id. at 15-16.

It is fundamental that “a person who elects to proceed guilty is bound by the
statements he makes in open court while under oath and he may not later
assert grounds for withdrawing the plea which contradict the statements he
made at this plea colloquy.” Commonwealth v. Pollard, 832 A.2d 517, 523
(Pa. Super. 2003) (citation omitted). After telling the court he was satisfied
with counsel's representation, that he was acting under no threats or promises,
that he admitted to the substance of the crime, and that he was pleading guilty
on his own free will, Groulx cannot now prevail by claiming counsel had
improperly induced him to forego the trial he wanted because he was, in fact,
innocent.

10
Case 3:17-cv-01224-RDM-DB Document 16 Filed 09/18/20 Page 11 of 16

Further, the certified record indicates that Attorney Cowley was not asked to
confirm or deny the alleged statements regarding ‘little old ladies.” Rather,
Attorney Cowley testified as follow:

Q: Are you aware of any viable defenses that may have been
available to your client during this case?

A: Not in the context of the facts that were developed, no.
Q: Did you advise [Groulx] of his trial rights?

A: Yes.

Q: Did your client want to go to trial?

A: No. This wasn’t a do you want to go to trial or don’t you want to go
to trial question. This was a discussion over an hour at one
particular meeting going over things, going over the computer
room where he worked, going over the access to the computer
room, going over who else had access to it, going over what | saw
[regarding the photographs and movies depicting child
pornography], going over what his rights were in the event of a
criminal trial, discussing the potential consequences of the jury
pool, and it’s — it’s just a fact in this type of case in my opinion that
there are certain influences because of the type of evidence that
is going to be presented. We discussed the fact that 194 counts
could lead to separate sentences of 194 — on 194 charges and if
you get one year each on 194 — on 194 charges consecutively
[sic], you have no chance of getting out at 75 or 70 or anytime.

Q: Was your client on board with this conversation you were having
with him?

A: Well, the word, on board — he was involved in it. He was
[inaudible] with it. He was questioning it. We had very frank
discussions about this and again, they were all - they were all in
the library of the Wyoming County Prison and Bill was very — Bill
was in charge of that library when he was there and he was very
proud of the way he kept it an we had a good relationship and |

11
Case 3:17-cv-01224-RDM-DB Document 16 Filed 09/18/20 Page 12 of 16

still think we have a relationship that has existed beyond this
matter.

Q: So, when the decision was reached to plead guilty, was that your
decision or your client's decision?

A: \t was — it would always be the client’s decision. It’s not my
decision to make a life-changing decision on behalf of my client,
but it was made after discussions. It was not just, what do you
want to do? It was, here’s our options.

Q: So, based upon your experience and the evidence that existed in

this case, what is your opinion as to [Groulx’s] likelihood of
success at trial?

A: | was very, very, very concerned that he would be looking at
literally a conviction on hundred of counts. That was my - that
was a very significant concern.

N.T. PCRA Hearing, 6/1/2015, at 26-28.
Tellingly, Attorney Cowley later testified on redirect examination:

Q: OK, and | asked you — | want to ask you about this question about
hiring a forensic computer expert. Whey was one not hired?

A: Because of the discussion that | had with [Groulx] and because of

the discussions that | had with one of the witnesses that he asked
me to present.

Q: Allow me to explore that a little bit. Did those discussion obviate
the need for this expert?

A: Yes.

Id. at 38.

The testimony of Attorney Cowley, clearly accepted by the PCRA court as
credible, fully supports the PCRA court's determination that Groulx was
properly advised of the various options open to him, including trial on the 194

12
Case 3:17-cv-01224-RDM-DB Document 16 Filed 09/18/20 Page 13 of 16

counts, and made an informed decision to plead guilty to one count of child

pornography. Also, Groulx’s entire premise is based upon a contention that

was belied by Groulx’s own sworn testimony at the guilty plea hearing. This

further demonstrates the underlying claim has no merit. As such, Groulx was

not improperly induced into foregoing his constitutional right to a trial.

Accordingly, we affirm.

(Doc. 14-3, Commonwealth v. Groulx, 310 MDA 2016 at 1-10 (Pa. Super. January 9, 2017)
(unpublished memorandum)).

In the context of a guilty plea, Strickland’s prejudice test requires the petitioner to
establish “that there is a reasonable probability that, but for counsel’s errors [the petitioner]
would not have pleaded guilty and would have insisted on going to trial.” Lafler v. Cooper,
566 U.S. 156, 163 (2012) (quoting Hill v. Lockhart, 474 U.S. 52, 59 (1985)). Consistent
with Strickland, Groulx was required to affirmatively demonstrate to the state court that plea
counsel coerced and misled him into pleading guilty and that he was unlawfully induced to
plead guilty, based upon counsel's alleged statements regarding ‘little old ladies,” and that
counsel's performance was therefore deficient. Strickland, 466 U.S. at 687-89. The state
courts rejected these claims. The state courts determined that Groulx had been fully
informed about the terms of his plea, the plea was not unlawfully induced, he understood
the nature of the charges, and that he was facing a twenty-five year mandatory minimum
sentence. The state courts thus found that counsel did not render ineffective assistance.
Because the state courts found that Groulx failed to make an adequate showing on the

performance prong, no analysis of the prejudice prong was required. See Strickland, 466

U.S. at 697. It is clear that the state court decisions are not contrary to, nor an

13
Case 3:17-cv-01224-RDM-DB Document 16 Filed 09/18/20 Page 14 of 16

unreasonable application of, Strickland, and this ineffectiveness claim provides no basis for
habeas relief.

Groulx’s second ground for relief is that his trial counsel failed to challenge the
legality of his sentence through post sentence motions. (Doc. 1). Specifically, Petitioner
states that “since the date of sentencing, the U.S. Supreme Court decided Alleyne,
declaring that it is unconstitutional to impose a mandatory minimum sentence without a
finding, by a jury and beyond a reasonable doubt that the element effectuation [sic] the
mandatory minimum sentence has been committed or was even proven to exist.” /d.

In addressing this issue, the Superior Court found the following:

Groulx also claimed trial counsel was ineffective for failing to file a post-

sentence motion challenging the imposition of the mandatory minimum

sentence pursuant to Alleyne v. United States, 113 S.Ct. 2151 (2013). The

Alleyne decision was announced five days prior to the expiration of time for

Groulx to file a post-sentence motion. However, as Alleyne does not apply to

mandatory minimum sentences imposed because of prior convictions, this

claim has been abandoned.
(Doc. 14-3, Commonwealth v. Groulx, 310 MDA 2016 at 3 (Pa. Super. January 9, 2017)
(unpublished memorandum)).

Groulx was sentenced under 42 Pa.C.S. 9718.2, which imposes a mandatory

sentence when there is a previous conviction of a sexual offense. (Doc. 14-3,

Commonwealth v. Groulx, 310 MDA 2016 at 2 (Pa. Super. January 9, 2017) (unpublished

memorandum).

14
Case 3:17-cv-01224-RDM-DB Document 16 Filed 09/18/20 Page 15 of 16

In Alleyne v. United States, 570 U.S. 99 (2013), the United States Supreme Court
held that facts that increase mandatory minimum sentences must be submitted to the fact-
finder and determined beyond a reasonable doubt. /d. at103. Recently, the
Pennsylvania Supreme Court recently clarified Alleyne’s application to mandatory
sentences based on previous convictions in Com. v. Resto, 179 A.3d 18 (Pa. 2018), when it
said, “[A] conviction returned by a jury to which a mandatory minimum sentence directly
attaches is not the same as an aggravating fact that increases a mandatory minimum
sentence... [S]uch a conviction is itself a contemporaneous jury determination, and the
concern of Alleyne is with sentencing enhancements tied to facts to be determined by a
judge at sentencing.” /d. at 21. Furthermore, this Court notes that under prevailing
federal jurisprudence, prior convictions are not treated as a type of fact implicating Alleyne.
See Com. v. Bragg, 133 A.3d 328, 332-33 (Pa. Super. 2016) (citing Almendarez-Torres v.
United States, 523 U.S. 224 (1998) ), affd 169 A.3d 1024 (2017) (per curiam).

Thus, Groulx’s counsel did not perform deficiently by failing to assert that Groulx’s
sentence was illegal pursuant to Alleyne. Such a claim would have been baseless, and it is
well settled that counsel cannot be deemed ineffective for failing to raise a meritless claim.
See United States v. Bui, 795 F.3d 363, 366-67 (3d Cir. 2015) (citation omitted). Because
Groulx identifies no deficient performance in ground two, we must deny this ineffective-

assistance claim as well. See Strickland, 466 U.S. at 697.

15
Case 3:17-cv-01224-RDM-DB Document 16 Filed 09/18/20 Page 16 of 16

V. Certificate of Appealability

Pursuant to 28 U.S.C. § 2253(c), unless a circuit justice or judge issues a certificate
of appealability (“COA”), an appeal may not be taken from a final order in a proceeding
under 28 U.S.C. § 2254. A COA may issue only if the applicant has made a substantial
showing of the denial of a constitutional right. 28 U.S.C. § 2253(c)(2). “A petitioner
satisfies this standard by demonstrating that jurists of reason could disagree with the district
court's resolution of his constitutional claims or that jurists could conclude the issues
presented are adequate to deserve encouragement to proceed further.” Miller-El v.
Cockrell, 537 U.S. 322 (2003). Groulx fails to demonstrate that a COA should issue.

The denial of a certificate of appealability does not prevent Groulx from appealing
the order denying his petition so long as he seeks, and obtains, a certificate of appealability
from the Third Circuit Court of Appeals. See FED. R. APP. P. 22(b)(1).

Vl. Conclusion

For the reasons set forth above, the petition for writ of habeas corpus pursuant to 28

U.S.C. § 2254 will be denied.

A separate Order shall issue.

   
  

   

Dated: September Le , 2020

[ 77

Robert D-Mariani
United States District Judge

 

16
